UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6015



RICHARD   LAMAR   FENSTERMACHER;    LARRY   C.
MCFARLAND; EDWARD LEE BRAGG; STEVEN WHISENANT,

                                          Plaintiffs - Appellants,

          versus

G. P. DODSON; RONALD ANGELONE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(MISC-95-46-R)


Submitted:   May 16, 1996                   Decided:   June 3, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Richard Lamar Fenstermacher, Larry C. McFarland, Edward Lee Bragg,
Steven Whisenant, Appellants Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order denying

their motion for a temporary restraining order or a preliminary

injunction prohibiting the Defendants from transferring them from

their current correctional institute or from transferring them

within the institute. To the extent that Appellants appeal from the
court's denial of a temporary restraining order, that order is not

appealable. See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30
(4th Cir. 1976). We have reviewed the record and the district

court's opinion and find no abuse of discretion and no reversible

error. See Direx Israel, Ltd. v. Breakthrough Medical Corp., 952

F.2d 802, 812-13 (4th Cir. 1991). Accordingly, we affirm on the

reasoning of the district court. Fenstermacher v. Dodson, No. MISC-

95-46-R (W.D. Va. Dec. 15, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2